UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1485


KAREN L. DAVIS,

                  Plaintiff - Appellant,

          v.

NAVY FEDERAL CREDIT UNION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01282-JCC-TCB)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen L. Davis, Appellant Pro Se.  Edward Lee Isler, ISLER,
DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Karen    L.    Davis        appeals      from    the    district   court’s

orders dismissing          her    employment         discrimination     complaint    and

amended complaint.           We have reviewed the record and find no

reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Davis v. Navy Fed. Credit Union, No. 1:11-cv-01282-JCC-

TCB (E.D. Va. Jan. 10, 2012 & Mar. 20, 2012).                         We dispense with

oral     argument    because          the    facts    and    legal    contentions    are

adequately    presented          in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                               2